UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 8, 2012 CIRCLE STAR ENERGY CORP. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-53868 (Commission File Number) 30-0696883 (IRS Employer Identification No.) 7065 Confederate Park Road, Suite 102, Fort Worth, TX 76108 (Address of principal executive offices and Zip Code) (817) 744-8502 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure Circle Star Energy Corp. has issued the press release attached hereto as Exhibit 99.1. The information contained in this Current Report on Form 8-K, including Exhibit 99.1, is intended to be “furnished” and shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. Item 9.01 Exhibits Exhibit Number Exhibit Press Release dated March 8, 2012 titled “Circle Star Energy Announces Land Acquisition Contract and Entry into Kansas Based Oil Exploration” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CIRCLE STAR ENERGY CORP. By:/s/ G. Jonathan Pina Name:G. Jonathan Pina Title:Chief Financial Officer Dated: March 8, 2012 EXHIBIT INDEX Exhibit Number Exhibit Press Release dated March 8, 2012 titled “Circle Star Energy Announces Land Acquisition Contract and Entry into Kansas Based Oil Exploration”
